                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


MONIQUE SMITH,

      Petitioner,


v.                                                   CIVIL ACTION NO.: 3:19-CV-11
                                                     (GROH)

JOE COAKLEY, Warden,

      Respondent.


              ORDER ADOPTING REPORT AND RECOMMENDATION

      Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. ECF No. 15. Pursuant to this Court’s

Local Rules, this action was referred to Magistrate Judge Trumble for submission of a

proposed R&R.       Magistrate Judge Trumble issued his R&R on March 16, 2020.

Therein, Magistrate Judge Trumble recommends that the Petitioner=s § 2241 petition

[ECF No. 1] be denied and dismissed without prejudice.

                                   I. BACKGROUND

       Upon review of the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Petitioner’s claims.

The Court incorporates those facts herein. However, the Court has briefly outlined the

most relevant facts below.

      On January 28, 2019, the pro se Petitioner filed a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241. ECF No. 1. Therein, the Petitioner challenges

his conviction, arguing he was denied due process of law and he is “actually innocent” of
the criminal offenses.   The Petitioner relies on Brady v. Maryland and United States v.

Bagley to support his argument, but it is unclear why he believes he was denied due

process of law or is actually innocent.       The Petitioner requests “the process and

judgement [be held] void and [the Court] reverse and remand for further proceedings.”

ECF No. 8 at 8.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). The R&R was mailed to the Petitioner by certified mail on March 16,

2020. ECF No. 15. The Petitioner accepted service on March 20, 2020. ECF No. 16.

Thereafter, the Petitioner filed a motion requesting an extension of time to file objections.

ECF No. 17. The Court granted the Petitioner’s motion, extending his deadline to file

objections to June 1, 2020. ECF No. 18. On March 31, 2020, the Petitioner filed his

objection to Magistrate Judge Trumble’s R&R. ECF No. 19. Having timely filed his



                                              2
objection, this Court will review the Petitioner’s objection to the R&R de novo. The

Court will review the remainder of the R&R for clear error.

                                      III. DISCUSSION

       In his R&R, Magistrate Judge Trumble recommends that the § 2241 petition be

denied and dismissed without prejudice because the Court lacks subject matter

jurisdiction. Specifically, the Petitioner cannot satisfy the savings clause of § 2255(e)

under In re Jones, 226 F.3d 328 (4th Cir. 2000), because the crimes for which the

Petitioner was convicted remain criminal offenses.

       In the Petitioner’s objection, he does not object to Magistrate Judge Trumble’s

findings. Instead, he requests that if he has filed his petition in the wrong jurisdiction, the

Court transfer his petition to the proper jurisdiction. The Court lacks subject matter

jurisdiction because the Petitioner’s claim may not be considered under § 2241 without

satisfying the savings clause of § 2255(e). The Petitioner has failed to do so here.

Accordingly, inasmuch as the Petitioner’s request is considered an objection, it is without

merit and is hereby OVERRULED.

                                     IV. CONCLUSION

       Accordingly, upon careful review of the R&R and the Petitioner’s objection, it is the

opinion of this Court that Magistrate Judge Trumble’s R&R [ECF No. 15] should be, and

is hereby, ORDERED ADOPTED for the reasons more fully stated therein.                     The

Petitioner’s § 2241 Petition [ECF Nos. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.

       The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to mail a copy of this Order to the pro se Petitioner by certified



                                               3
mail, return receipt requested, at his last known address as reflected on the docket sheet.

      DATED: April 3, 2020




                                             4
